Name: Commission Implementing Regulation (EU) 2018/886 of 20 June 2018 on certain commercial policy measures concerning certain products originating in the United States of America and amending Implementing Regulation (EU) 2018/724
 Type: Implementing Regulation
 Subject Matter: tariff policy;  international trade;  trade;  America
 Date Published: nan

 21.6.2018 EN Official Journal of the European Union L 158/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/886 of 20 June 2018 on certain commercial policy measures concerning certain products originating in the United States of America and amending Implementing Regulation (EU) 2018/724 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 654/2014 of the European Parliament and of the Council of 15 May 2014 concerning the exercise of the Union's rights for the application and enforcement of international trade rules (1), and in particular Article 4(1) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2018/724 (2) mandated the Commission to give written notice, no later than 18 May 2018, to the World Trade Organization (WTO) Council for Trade in Goods that, absent disapproval by the Council for Trade in Goods, the Union suspends the application to the trade of the United States of America (United States) of import duty concessions under the GATT 1994 in respect of the products listed in Annex I and Annex II to that Regulation, so as to allow for an application of additional customs duties on the importation of these products originating in the United States. (2) On 18 May 2018 the Commission gave the above written notice and the WTO Council for Trade in Goods did not disapprove within 30 days. The Union thereby suspended, in the WTO, the application of import duty concessions to the trade with the United States under GATT 1994 in respect of these products. (3) On 8 March 2018 the United States adopted safeguard measures in the form of a tariff increase on imports of certain steel and aluminium products, effective from 23 March 2018 and with an unlimited duration. After two deferrals of the effective date of the tariff increase with respect to the European Union, the tariff increase became effective with respect to the European Union on 1 June 2018, with an unlimited duration. (4) Consequently, having regard to Article 2 of Implementing Regulation (EU) 2018/724, the Commission should impose additional customs duties on the products listed in Annex I and Annex II, as set out in recitals 6 and 12 to 15 of that Regulation, and having regard to the modalities set out in recitals 7 and 16 to 19 of that Regulation, and reflecting the timing requirements as set out in recital 5 of that Regulation, to the effect that: (a) the additional ad valorem duties of a rate of 10 % and 25 % on imports of the products listed in Annex I, should be applied from the date of entry into force of this Regulation and until the United States ceases to apply its safeguard measures to products from the Union; (b) the additional ad valorem duties of a rate of 10 %, 25 %, 35 % and 50 % on imports of the products listed in Annex II, should be applied from 1 June 2021 or upon the adoption by, or notification to, the WTO Dispute Settlement Body of a ruling that the United States' safeguard measures are inconsistent with the relevant provisions of the WTO Agreement, if that is earlier, until the United States ceases to apply its safeguard measures to the Union. (5) Due to a clerical error, Implementing Regulation (EU) 2018/724 should be amended. The clerical error concerns the maximum additional duty for CN 9504 40 00 in Annex I, which should be 10 % instead of 25 %. Recital 12, Article 2(a) and Annex I of that Regulation should be amended accordingly. The products and level of additional duties listed in Annex I and Annex II are identical in Implementing Regulation (EU) 2018/724, as amended, and this Regulation. (6) This Regulation is without prejudice to the question of the consistency of the United States' safeguard measures with the relevant provisions of the WTO Agreement. (7) The Commission may amend this Regulation, should it deem that appropriate, to account for any modification of or amendment to the United States' safeguard measures, including through product or company exclusion. (8) Article 4 of Implementing Regulation (EU) 2018/724 provides that products listed in the Annexes to that Regulation for which an import licence with an exemption from or a reduction of duty has been issued prior to the date of entry into force of that Regulation shall not be subject to additional duty. That Regulation also provides that products listed in the Annexes to that Regulation for which the importers can prove that they have been exported from the United States to the Union prior to the date on which an additional duty is applied with respect to that product shall not be subject to the additional duty. (9) The measures provided for in this Regulation are in accordance with the opinion of the Trade Barriers Committee, established by Regulation (EU) 2015/1843 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 The Union shall apply additional customs duties on imports into the Union of the products listed in Annex I and Annex II to this Regulation and originating in the United States of America (United States). Article 2 The application of additional customs duties on these products shall be as follows: (a) at the first stage, additional ad valorem duty of a rate of 10 % and 25 % shall be applied on imports of products listed in Annex I, as specified therein, from the date of entry into force of this Regulation; (b) at the second stage, further additional ad valorem duty of a rate of 10 %, 25 %, 35 % and 50 % shall be applied on imports of products listed in Annex II as specified therein:  from 1 June 2021, or  from the fifth day following the date of the adoption by, or notification to, the WTO Dispute Settlement Body of a ruling that the United States' safeguard measures are inconsistent with the relevant provisions of the WTO Agreement, if that is earlier. In the latter event, the Commission shall publish in the Official Journal of the European Union a notice indicating the date on which such ruling is adopted or notified. Article 3 Implementing Regulation (EU) 2018/724 is amended as follows: (1) recital 12 is replaced by the following: Reflecting the timing requirements described in recital 5, the additional customs duties should apply, if necessary or to the extent necessary, in two stages. At the first stage, ad valorem duties of a maximum rate of 10 % and 25 % on imports of the products listed in Annex I, may be applied immediately and until the United States ceases to apply its safeguard measures to products from the Union.; (2) in Article 2, paragraph (a) is replaced by the following: At the first stage, additional ad valorem duty of a maximum rate of 10 % and 25 % shall be applied on imports of products listed in Annex I from 20 June 2018; (3) in Annex I, the additional duty for CN 9504 40 00 is amended as follows: 25 % is replaced by 10 %. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2018. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) No 654/2014 of the European Parliament and of the Council of 15 May 2014 concerning the exercise of the Union's rights for the application and enforcement of international trade rules and amending Council Regulation (EC) No 3286/94 laying down Community procedures in the field of the common commercial policy in order to ensure the exercise of the Community's rights under international trade rules, in particular those established under the auspices of the World Trade Organization (OJ L 189, 27.6.2014, p. 50). (2) Commission Implementing Regulation (EU) 2018/724 of 16 May 2018 on certain commercial policy measures concerning certain products originating in the United States of America (OJ L 122, 17.5.2018, p. 14). (3) Regulation (EU) 2015/1843 of the European Parliament and of the Council of 6 October 2015 laying down Union procedures in the field of the common commercial policy in order to ensure the exercise of the Union's rights under international trade rules, in particular those established under the auspices of the World Trade Organization (codification) (OJ L 272, 16.10.2015, p. 1). ANNEX I Products subject to additional duties at the first stage CN 2018 (1) Additional duty 0710 40 00 25 % 0711 90 30 25 % 0713 33 90 25 % 1005 90 00 25 % 1006 30 21 25 % 1006 30 23 25 % 1006 30 25 25 % 1006 30 27 25 % 1006 30 42 25 % 1006 30 44 25 % 1006 30 46 25 % 1006 30 48 25 % 1006 30 61 25 % 1006 30 63 25 % 1006 30 65 25 % 1006 30 67 25 % 1006 30 92 25 % 1006 30 94 25 % 1006 30 96 25 % 1006 30 98 25 % 1006 40 00 25 % 1904 10 30 25 % 1904 90 10 25 % 2001 90 30 25 % 2004 90 10 25 % 2005 80 00 25 % 2008 11 10 25 % 2009 12 00 25 % 2009 19 11 25 % 2009 19 19 25 % 2009 19 91 25 % 2009 19 98 25 % 2009 81 11 25 % 2009 81 19 25 % 2009 81 31 25 % 2009 81 59 25 % 2009 81 95 25 % 2009 81 99 25 % 2208 30 11 25 % 2208 30 19 25 % 2208 30 82 25 % 2208 30 88 25 % 2402 10 00 25 % 2402 20 10 25 % 2402 20 90 25 % 2402 90 00 25 % 2403 11 00 25 % 2403 19 10 25 % 2403 19 90 25 % 2403 91 00 25 % 2403 99 10 25 % 2403 99 90 25 % 3304 20 00 25 % 3304 30 00 25 % 3304 91 00 25 % 6109 10 00 25 % 6109 90 20 25 % 6109 90 90 25 % 6203 42 31 25 % 6203 42 90 25 % 6203 43 11 25 % 6204 62 31 25 % 6204 62 90 25 % 6302 31 00 25 % 6403 59 95 25 % 7210 12 20 25 % 7210 12 80 25 % 7219 12 10 25 % 7219 12 90 25 % 7219 13 10 25 % 7219 13 90 25 % 7219 32 10 25 % 7219 32 90 25 % 7219 33 10 25 % 7219 33 90 25 % 7219 34 10 25 % 7219 34 90 25 % 7219 35 90 25 % 7222 20 11 25 % 7222 20 21 25 % 7222 20 29 25 % 7222 20 31 25 % 7222 20 81 25 % 7222 20 89 25 % 7222 40 10 25 % 7222 40 50 25 % 7222 40 90 25 % 7223 00 11 25 % 7223 00 19 25 % 7223 00 91 25 % 7226 92 00 25 % 7228 30 20 25 % 7228 30 41 25 % 7228 30 49 25 % 7228 30 61 25 % 7228 30 69 25 % 7228 30 70 25 % 7228 30 89 25 % 7228 50 20 25 % 7228 50 40 25 % 7228 50 69 25 % 7228 50 80 25 % 7229 90 20 25 % 7229 90 50 25 % 7229 90 90 25 % 7301 20 00 25 % 7304 31 20 25 % 7304 31 80 25 % 7304 41 00 25 % 7306 30 11 25 % 7306 30 19 25 % 7306 30 41 25 % 7306 30 49 25 % 7306 30 72 25 % 7306 30 77 25 % 7306 30 80 25 % 7306 40 20 25 % 7306 40 80 25 % 7307 11 10 25 % 7307 11 90 25 % 7307 19 10 25 % 7307 19 90 25 % 7308 30 00 25 % 7308 40 00 25 % 7308 90 51 25 % 7308 90 59 25 % 7308 90 98 25 % 7309 00 10 25 % 7309 00 51 25 % 7309 00 59 25 % 7310 29 10 25 % 7310 29 90 25 % 7311 00 13 25 % 7311 00 19 25 % 7311 00 99 25 % 7314 14 00 25 % 7314 19 00 25 % 7314 49 00 25 % 7315 11 10 25 % 7315 11 90 25 % 7315 12 00 25 % 7315 19 00 25 % 7315 89 00 25 % 7315 90 00 25 % 7318 14 10 25 % 7318 14 91 25 % 7318 14 99 25 % 7318 16 40 25 % 7318 16 60 25 % 7318 16 92 25 % 7318 16 99 25 % 7321 11 10 25 % 7321 11 90 25 % 7322 90 00 25 % 7323 93 00 25 % 7323 99 00 25 % 7324 10 00 25 % 7325 10 00 25 % 7325 99 10 25 % 7325 99 90 25 % 7326 90 30 25 % 7326 90 40 25 % 7326 90 50 25 % 7326 90 60 25 % 7326 90 92 25 % 7326 90 96 25 % 7606 11 10 25 % 7606 11 91 25 % 7606 12 20 25 % 7606 12 92 25 % 7606 12 93 25 % 8711 40 00 25 % 8711 50 00 25 % 8903 91 10 25 % 8903 91 90 25 % 8903 92 10 25 % 8903 92 91 25 % 8903 92 99 25 % 8903 99 10 25 % 8903 99 91 25 % 8903 99 99 25 % 9504 40 00 10 % (1) The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1) and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation, including most recently Commission Implementing Regulation (EU) 2017/1925 of 12 October 2017 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 31.10.2017, p. 1). ANNEX II Products subject to further additional duties at the second stage CN 2018 (1) Additional duty 2008 93 11 25 % 2008 93 19 25 % 2008 93 29 25 % 2008 93 91 25 % 2008 93 93 25 % 2008 93 99 25 % 2208 30 11 25 % 2208 30 19 25 % 2208 30 82 25 % 2208 30 88 25 % 3301 12 10 10 % 3301 13 10 10 % 3301 90 10 10 % 3301 90 30 10 % 3301 90 90 10 % 3302 90 10 10 % 3302 90 90 10 % 3304 10 00 10 % 3305 30 00 10 % 4818 20 10 25 % 4818 20 91 35 % 4818 20 99 25 % 4818 30 00 25 % 4818 50 00 35 % 4818 90 10 25 % 4818 90 90 35 % 5606 00 91 10 % 5606 00 99 10 % 5907 00 00 10 % 5911 10 00 10 % 5911 20 00 10 % 5911 31 11 10 % 5911 31 19 10 % 5911 31 90 10 % 5911 32 11 10 % 5911 32 19 10 % 5911 32 90 10 % 6203 42 11 50 % 6203 42 33 50 % 6203 42 35 50 % 6203 42 51 50 % 6203 42 59 50 % 6203 43 19 50 % 6203 43 31 50 % 6203 43 39 50 % 6203 43 90 50 % 6204 62 11 50 % 6204 62 33 50 % 6204 62 39 50 % 6204 62 51 50 % 6204 62 59 50 % 6205 30 00 50 % 6301 30 10 50 % 6301 30 90 50 % 6402 19 00 25 % 6402 99 10 50 % 6402 99 31 25 % 6402 99 39 25 % 6402 99 50 25 % 6402 99 91 25 % 6402 99 93 25 % 6402 99 96 25 % 6402 99 98 25 % 6403 59 05 25 % 6403 59 11 25 % 6403 59 31 25 % 6403 59 35 25 % 6403 59 39 25 % 6403 59 50 25 % 6403 59 91 25 % 6403 59 99 25 % 6601 10 00 50 % 6911 10 00 50 % 6911 90 00 50 % 6912 00 21 50 % 6912 00 23 50 % 6912 00 25 50 % 6912 00 29 50 % 6912 00 81 50 % 6912 00 83 50 % 6912 00 85 50 % 6912 00 89 50 % 6913 10 00 50 % 6913 90 10 50 % 6913 90 93 50 % 6913 90 98 50 % 6914 10 00 50 % 6914 90 00 50 % 7005 21 25 25 % 7005 21 30 25 % 7005 21 80 25 % 7007 19 10 10 % 7007 19 20 10 % 7007 19 80 10 % 7007 21 20 10 % 7007 21 80 10 % 7007 29 00 10 % 7009 10 00 25 % 7009 91 00 10 % 7013 28 10 10 % 7013 28 90 10 % 7102 31 00 10 % 7113 11 00 25 % 7113 19 00 25 % 7113 20 00 25 % 7228 50 61 25 % 7326 90 98 10 % 7604 29 90 25 % 7606 11 93 25 % 7606 11 99 25 % 8422 11 00 50 % 8450 11 11 50 % 8450 11 19 50 % 8450 11 90 50 % 8450 12 00 50 % 8450 19 00 50 % 8506 10 11 10 % 8506 10 18 10 % 8506 10 91 10 % 8506 10 98 10 % 8506 90 00 10 % 8543 70 01 50 % 8543 70 02 50 % 8543 70 03 50 % 8543 70 04 50 % 8543 70 05 50 % 8543 70 06 50 % 8543 70 07 50 % 8543 70 08 50 % 8543 70 09 50 % 8543 70 10 50 % 8543 70 30 50 % 8543 70 50 50 % 8543 70 60 50 % 8543 70 90 25 % 8704 21 10 10 % 8704 21 31 10 % 8704 21 39 10 % 8704 21 91 10 % 8704 21 99 10 % 8711 40 00 25 % 8711 50 00 25 % 8901 90 10 50 % 8901 90 90 50 % 8902 00 10 50 % 8902 00 90 50 % 8903 10 10 10 % 8903 10 90 10 % 8903 92 91 25 % 8903 92 99 25 % 9401 61 00 50 % 9401 69 00 50 % 9401 71 00 50 % 9401 79 00 50 % 9401 80 00 50 % 9404 90 10 25 % 9404 90 90 25 % 9405 99 00 25 % (1) The nomenclature codes are taken from the Combined Nomenclature as defined in Article 1(2) of Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1) and as set out in Annex I thereto, which are valid at the time of publication of this Regulation and mutatis mutandis as amended by subsequent legislation, including most recently Commission Implementing Regulation (EU) 2017/1925 of 12 October 2017 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 31.10.2017, p. 1).